Fourth Court of Appeals
                                San Antonio, Texas
                                      January 24, 2018

                                    No. 04-17-00658-CV

      IN RE REMOVAL OF RIO GRANDE CITY MAYOR JOEL VILLARREAL,
  and Rio Grande City Commissioners Arcadio J. Salinas, III, Place 1; Rey Ramirez, Place 2;
                    Hernan Garza, III, Place 3; and Dave Jones, Place 4

                 From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-17-134
                     Honorable J.R. “Bobby” Flores, Judge Presiding

                                          ORDER

        In accordance with this Court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION. Costs of appeal are taxed against Appellant Mauro
Villarreal.

      It is so ORDERED on January 24, 2018.


                                              _____________________________
                                              Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court